Citation Nr: 0941036	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to December 
1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy 
of the transcript has been associated with the record.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus, 
the Board finds that additional development of the evidence 
is required.

First, regarding the records of the Veteran's Air Force 
service:  the VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
Specifically, the VA is required to obtain relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes the VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  These records include military 
records, including Air Force records.  38 C.F.R. 
§ 3.159(c)(2).  The VA will end its efforts to obtain records 
from a federal department or agency only if the VA concludes 
that such records do not exist or that further efforts to 
obtain those records would be futile.  Id. 

The Veteran has alleged that he was exposed to noise while 
loading and unloading cargo on the flight line.  See the 
Veteran's claim of February 2007, substantive appeal (VA Form 
9) or April 2008, and hearing transcript pges. 2-3, 11.   The 
Veteran has also alleged that he served in Vietnam, and that 
he was exposed to mortar fire during this period.  See 
hearing transcript pges. 3, 11.   However, the Veteran's 
service personnel records (SPRs) are not attached to the 
claims file, and there is no evidence to indicate what the 
Veteran's military occupational specialty (MOS) may have been 
during service, or whether he spent a period of his service 
in Vietnam.  As such, the AOJ must make an attempt to obtain 
the Veteran's SPRs which may serve to confirm the Veteran's 
service in Vietnam and any exposure to acoustic trauma.

Also, the AOJ has obtained the Veteran's VA medical treatment 
records from March 2006 to February 2007.  The VA's duty to 
assist includes obtaining records of his relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (the VA is charged with constructive 
knowledge of evidence generated by the VA).  Therefore, the 
AOJ should attempt to obtain any current VA medical treatment 
records from the period of February 2007 to the present.

Finally, in disability compensation (service-connection) 
claims, the VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  

The Veteran contends he has current hearing loss and tinnitus 
attributable to acoustic trauma from his military service.  
The Veteran is competent to indicate experiencing hearing 
loss and tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also 38 C.F.R. § 3.159(a)(2).  Furthermore, a VA 
medical treatment record dated in December 2006 indicates 
that the Veteran experiences "high frequency sensorineural 
hearing loss typical of noise exposure."  However, the VA 
medical treatment record does not indicate that a test was 
conducted within the parameters specifically set by 38 C.F.R. 
§  3.385.  This VA regulation indicates impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz (Hz) is 40 decibels or greater; or when the auditory 
threshold for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  There is no evidence of the Veteran 
experiencing hearing loss matching any of the above criteria 
in the Veteran's claims file.  As such, there is competent 
evidence of hearing loss, but the Board is unable to 
determine whether or not the Veteran's current hearing loss 
matches the statutory standards set forth in 38 C.F.R. 
§ 3.385 (2009).

In addition, the Veteran has stated that he was exposed to 
noise trauma due to exposure to aircraft engine noise while 
unloading aircraft, as well as due to mortar fire during his 
service in Vietnam.  See the Veteran's VA Form 9, and hearing 
transcript pges. 2-3, 11.  The Veteran has also indicated 
that he believes his tinnitus may be the result of having 
been struck in the head by someone.  See the hearing 
transcript pges. 8-9, 14-15.  The Veteran is competent to 
testify as to experiencing acoustic trauma in service.  See 
Layno, supra, see also 38 C.F.R. § 3.159(a)(2).  The Board 
notes that, during service, there is no evidence of a hearing 
loss disability under the threshold standards of 38 C.F.R. 
§ 3.385 (2009).  However, as the Court indicated in Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992), hearing loss 
disability by the standards of 38 C.F.R. § 3.385 is not 
required during service, only currently.  In fact, the laws 
and regulations do not specifically require complaints of or 
treatment for hearing loss during service in order to 
establish service connection.  Id.  See also Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993) (where the Court held 
that, even though disabling hearing loss may not be 
demonstrated at separation, a Veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service).

The Veteran has indicated his belief that his current hearing 
loss is the result of acoustic trauma experienced during 
service.  See the Veteran's VA Form 8, and hearing transcript 
pges. 2-3, 11.  There is no evidence presented that the 
Veteran has the requisite training or experience necessary to 
render him competent to make such a determination.  See 
Layno, at 469; see also 38 C.F.R. § 3.159(a)(1) (2009).  
There is also some evidence of possible intercurrent causes 
of any current hearing loss which the Veteran may be 
experiencing.  See the hearing transcript pges. 11-12. 
Further, the Board notes that the available medical evidence 
appears to reflect complaints of hearing loss and tinnitus 
many years after service.  Nevertheless, the standard for 
requiring a VA medical examination is "an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability."  See McLendon, 
at 81.  As such, the standard for requiring a VA medical 
examination is quite low.  Therefore, based on this evidence 
and the Court's decision in McLendon, a VA medical 
examination and opinion are needed to determine whether he 
now satisfies these threshold minimum requirements of § 3.385 
and, if he does, to determine whether his current bilateral 
hearing loss and tinnitus may be connected to his military 
service, and in particular to his alleged in-service acoustic 
trauma.

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center and attempt to obtain any 
service personnel records (SPRs) which 
they may have from the Veteran's period 
of service from August 1962 to December 
1965.  All attempts to secure these 
SPRs must be documented in the claims 
file.  If these records are unavailable 
or simply do not exist, 
or further attempts to obtain them 
would be futile, a negative reply to 
this effect is required.
  
2.	Obtain current VA medical records for 
the Veteran from February 2007 
regarding treatment for hearing loss 
and tinnitus.  All attempts to secure 
these records must be documented in the 
claims file.  If these records are 
unavailable or simply do not exist, 
or further attempts to obtain them 
would be futile, a negative reply to 
this effect is required.

3.	Arrange for the Veteran to undergo an 
appropriate VA audiology examination by 
an ear, nose, and throat (ENT) 
specialist to determine the nature and 
extent of his tinnitus and bilateral 
hearing loss.  He is hereby advised 
that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
this claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The 
examination must include audiometric 
testing and speech recognition testing 
using the Maryland CNC Test.  The 
specific results of this test should be 
set forth in the examination report.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the Veteran's 
pertinent history.  The examiner must 
make clear in the report that such a 
review was accomplished.  

Based on the test results and review of 
the claims file, and assuming the Veteran 
has sufficient hearing loss to meet the 
threshold minimum requirements of 
38 C.F.R. § 3.385, the examiner should 
indicate whether it is at least as likely 
as not that the Veteran's current 
bilateral hearing loss and tinnitus 
disorders are the result of his military 
service - and, in particular, due to any 
acoustic trauma he may have sustained.  
Finally, the examiner should comment on 
the likelihood the Veteran's current 
disorders are due to post-service 
intercurrent causes wholly unrelated to 
his military service, such as his work as 
a semi driver, welder, as well as in 
building construction. 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion - such as 
causation, is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible. 

4.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

5.	Then, readjudicate the claims for service 
connection for the bilateral hearing loss 
and tinnitus in light of any additional 
evidence obtained since the March 2008 
statement of the case (SOC).  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


